                Case 1:20-cv-00929-RDB Document 4 Filed 04/09/20 Page 1 of 8



                                   UNITED STATES DISTRICT COURT

                                          DISTRICT OF MARYLAND

LEADERS OF A BEAUTIFUL STRUGGLE

et al.,                                                          Civil Action No. 20-929
                    Plaintiffs,

           v.

BALTIMORE POLICE DEPARTMENT
et al.,

                            Defendants.


                                    DECLARATION OF DAYVON LOVE

          I, Dayvon Love, declare:

          1.       I am a resident of Baltimore, Maryland, and I am over the age of eighteen. I have

          personal knowledge of the facts stated in this declaration and if called to testify I could

          and would testify competently thereto. I am providing this declaration in my capacity as

          Director of Public Policy at Leaders of a Beautiful Struggle (“LBS”).


          2.       I am currently the Director of Public Policy at LBS, a position I have held since I

          co-founded the organization in 2010. I am also a co-author of several publications

          including The Black Book: Reflections from the Baltimore Grassroots, a collection of

          essays that describe important issues facing grassroots activists and organizers in

          Baltimore, and When Baltimore Awakes: An Analysis of the Human & Social Service

          Sector in Baltimore City, a critique of the human/social service sector in Baltimore. I am

          a second-generation resident of Baltimore and I have long been involved in the
          Case 1:20-cv-00929-RDB Document 4 Filed 04/09/20 Page 2 of 8



     community. Prior to starting LBS, I was a Baltimore high school teacher, a legislative

     aide at City Hall, a community center volunteer, and a debate coach.


     3.       My work as Director of Public Policy at LBS primarily involves engaging with

     elected officials, organizing community stakeholders, producing materials to help in our

     advocacy work, and generally navigating the political terrain in Baltimore. My day-to-

     day work varies greatly. I focus some days on researching and tracking political

     dynamics, which includes identifying what policies elected officials and major

     institutions plan on proposing or implementing. This research informs my development

     of long-term strategies to advance LBS’s policy goals and advocacy campaigns. Other

     days are spent attending community meetings and talking one-on-one with individuals to

     get a sense of what people in Baltimore are doing and thinking. I also often meet with and

     advise local organizations, such as the Baltimore City Children and Youth Fund. And,

     when the Maryland General Assembly is in session, my role shifts to focus on more direct

     political advocacy and lobbying.

I.   Background

     4.       LBS is a Baltimore-based grassroots think-tank founded in 2010 that advances

     the public policy interests of Black people in the city, through youth leadership

     development, political advocacy, and autonomous intellectual innovation. LBS is

     currently organized as a limited liability company, and has a leadership team consisting

     of a Chief Executive Officer, a Chief Operating Officer, a Director of Public Policy, a

     Director of Research, a Cultural Curator, an Events and Projects Manager, and a

     Bookkeeper. We are a Black independent group of concerned leaders engaging the public
     Case 1:20-cv-00929-RDB Document 4 Filed 04/09/20 Page 3 of 8



policy arena, and we are unbeholden to any foundation, nonprofit, or political party. LBS

seeks to radically change the discourse around local and regional politics by injecting

community voices into political conversations through policy research, advocacy, and

community organizing from a grassroots perspective.


5.      LBS is a public policy entity positioned to effectively address the complex issues

facing Black Baltimore residents in every arena of civil society. LBS is also a Black

research institution that combines academic rigor, tactical vision, accessible

communication, and a Black Power framework. Additionally, LBS organizes and

facilitates youth leadership programming that connects policy debate and social justice to

the development of positive self-identity for Black youth.


6.      LBS has 360 sustainers who donate monthly to our organization, an email list

with approximately 10,000 names, and a Facebook page with approximately 11,000

followers.


7.      A central focus of LBS’s work is addressing historic and structural impediments

to Black people’s quality of life, including poverty, violence, and white supremacy in the

American political and socio-economic order. To this end, we have been heavily involved

in policing reform and have spearheaded numerous legislative efforts aimed at policing

accountability. For example, we helped pass Christopher’s Law, which requires police

officers to be trained in CPR, cultural sensitivity, the proper use of force, and interacting

with the physically and mentally disabled. During the 2019 Maryland General Assembly,

we vigorously fought the creation of a private police force at Johns Hopkins University.
     Case 1:20-cv-00929-RDB Document 4 Filed 04/09/20 Page 4 of 8



And during the 2020 Maryland General Assembly, we supported bills focused on

restricting police use of force, reforming Maryland’s Law Enforcement Officer Bill of

Rights to increase police accountability, and amending Maryland’s public records law to

increase transparency and accountability in how departments address police misconduct.


8.      Related to our work on policing reform, LBS has frequently voiced concerns

about the use of surveillance technologies against Black communities. Following the

police violence and protests in Ferguson, Missouri, LBS cautioned against deploying

body cameras as a mechanism of policing reform and transparency, and encouraged

discourse about how body cameras can be abused. In 2016, LBS was a prominent critic

of the Baltimore Community Foundation’s decision to serve as a conduit to fund the

secret aerial surveillance trial in Baltimore. LBS has also spoken out against the BPD’s

use of persistent aerial surveillance. And LBS has organized public presentations to

inform community members and activists about surveillance technologies.


9.      In addition to our direct political activity, LBS also strives to support activists

within our community. Our Malcolm X Talks draw significant attention throughout the

year and we are tremendously proud of our collaborations and continued partnerships

with local leaders and institutions. We also teach future activists through our civic

engagement trainings and our past Eddie Conway Debate Institute. As a result, we have

cultivated an extensive network of activists in Baltimore who are now leading their own

work within the Baltimore community. We also regularly hold Black Power Happy Hours
        Case 1:20-cv-00929-RDB Document 4 Filed 04/09/20 Page 5 of 8



      which are social gatherings to network with our supporters at Black-owned

      establishments.

II.   The Impact of the AIR Program’s Wide-Area Aerial Surveillance on LBS

      10.    The BPD’s wide-area aerial surveillance system (the “AIR program”) threatens

      LBS’s ability to associate with others and organize politically, free from unwarranted

      government scrutiny. As an organization, we have been very outspoken in our criticism of

      Baltimore law enforcement practices. We suspect that our public events are already

      subject to BPD monitoring, and we worry about a new surveillance system that would

      give the BPD more tools to surveil our activities, as well as the individuals and groups

      with whom we associate.


      11.    Additionally, LBS is gravely concerned about the historic role surveillance has

      played in enabling the government apparatus to target and harm organizations with our

      sensibilities. Federal agencies have worked in collaboration with local law enforcement

      to surveil political dissenters throughout our country’s history. The FBI’s COINTELPRO

      is but one harrowing example of how surveillance has been used by the government to

      harm and silence outspoken individuals like us. We are adamantly opposed to a program

      that gives law enforcement new and improved tools to watch and potentially harm people

      who challenge the dominant social order and power structure.


      12.     If the AIR program is permitted to proceed, it will undermine and significantly

      burden LBS’s work. An important component of our work is maintaining close proximity

      to the communities we represent in order to prioritize the needs of the community in our
  Case 1:20-cv-00929-RDB Document 4 Filed 04/09/20 Page 6 of 8



agenda-setting. This requires LBS staff to travel throughout Baltimore by foot, by bus,

and by car.


13.    Although our connection to the Baltimore community is one that is highly and

mutually beneficial and productive, the AIR program will necessitate a tempering of that

connection and will affect how we move about in the community. By capturing

information about everywhere LBS staff go, the AIR program will capture extensive

information about LBS’s activities and associations. We will have to be more cognizant

of the individuals and groups with whom we associate because many of our relationships

are private and sensitive. The nature and extent of these relationships are also private and

sensitive. Knowing that our movements are being recorded every time we move about in

public would force us to change our behavior in order to maintain the privacy of our

relationships, including by altering the means by which we travel and the timing of

certain meetings in which we take part. This effort will divert time and staff resources

from other LBS work. We would not wish to disclose any such relationships to law

enforcement or the government for fear of retaliation against our community members

based on their vocal dissent or criticism. We do not want to put other people at risk by

revealing to the government that they are working or associating with a group like ours.


14.    Additionally, we expect that some of our present and future partners will decide

not to engage with us or be around us because the government will always be watching.

Sadly, in certain political arenas, an association with LBS is a professional death

sentence. Many people will not want to subject themselves to the scrutiny and risks that
  Case 1:20-cv-00929-RDB Document 4 Filed 04/09/20 Page 7 of 8



accompany being associated with our organization, which is why we keep many of our

associations and relationships private.


15.       The BPD’s AIR program will not only disrupt our work, but it will also generate

information that could be weaponized against us in the future. We constantly worry about

the way our activities might be used against us. And we worry that the AIR program will

increase opportunities for that to happen.


16.       The BPD’s AIR program will have a tremendous chilling effect on individuals and

organizations in the Baltimore community, including LBS. Already, we know that many

people are frightened of the implications of challenging the status quo in our city.

Increased, pervasive surveillance would amplify the challenges we already encounter in

organizing people to take the political steps necessary to achieve progress.


17.       Additionally, if this technology becomes permanently adopted by the BPD, LBS

is concerned by the AIR Program’s lack of oversight and accountability mechanisms. One

only needs to look to the BPD’s brief, secret aerial surveillance trial with Persistent

Surveillance Systems in 2016 to see how the program can be misused. For example, the

most common offense the secret trial was used to identify was traffic accidents—not the

violent crime that the BPD publicly claims as the justification for aerial surveillance.

Likewise, the planes were deployed during the Freddie Gray trials to monitor protest

activity because the City and the BPD were concerned the trial verdicts would lead to

unrest.
          Case 1:20-cv-00929-RDB Document 4 Filed 04/09/20 Page 8 of 8



       18.    Not only does the AIR Program present the risk of misuse, it would also

       supercharge the tools that already contribute to the racial disparities that exist in

       Baltimore with respect to policing. The wide-area aerial surveillance program is linked to

       existing surveillance systems, such as CitiWatch surveillance cameras and automatic

       license plate readers, to monitor and identify people. These existing systems are

       overwhelmingly located in Black neighborhoods in Baltimore and the Downtown

       Business District. Because the BPD will grant PSS access to these systems in conjunction

       with the AIR program and link data between all of them, the BPD’s new aerial

       surveillance system will disproportionately affect these areas. LBS believes the wide-area

       aerial surveillance program will only further exacerbate the tensions and lack of trust that

       exists in Baltimore between marginalized communities and law enforcement.



       I declare under penalty of perjury that the foregoing is true and correct. Executed on this

___7 day of April, 2020.




                                                           _____________________________
                                                              Dayvon Love
